Title: From Thomas Jefferson to James Brown, 9 February 1791
From: Jefferson, Thomas
To: Brown, James



Dear Sir
Philadelphia Feb. 9. 1791.
 
The trouble of the inclosed commission I have been willing to impose in the first place on my friend D. Hylton. If therefore he is at home, I will beg the favor of you to stick a wafer in the letter and send it to him. But as I know he sometimes takes long journies, and I am anxious to have done what I have therein desired, I must in that case ask the favour of you to do what I did not mean to trouble you with if Mr. Hylton was in the way. The letter to him is left open on purpose, and the order for the 20 hhds. of tobacco names you in the case of his absence. I also trouble you with a letter to Capt. Colley of the brig Clermont at City point, because it contains a remittance, and I know not how ‘otherwise to get the letter safely to his hands. I am with great esteem Dear Sir Your friend & servt

Th: Jefferson

